DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/8/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 11/8/22, regarding 35 U.S.C. § 112 rejection have been fully considered and are not found persuasive. Exemplary claim 1 as amended recites, 
A method of assisting with navigation of a vehicle, the method comprising: 
by a computer vision system of a vehicle, receiving at least one digital image of an environment along a planned route, wherein the computer vision system has a vision range;
The lack of clarity is whether or not the computer system is part of the same vehicle the method of assisting with navigation.  The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”
Therefore, 35 U.S.C. § 112 rejections are maintained.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 11/8/22, regarding 35 U.S.C. § 102 rejection are persuasive in view of amendments filed 11/8/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of in view of Zhang et al. (US 2020/0128372) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 9 recite the limitation "a vehicle” twice and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Dependent claims 2-8 and 10-20 are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2019/0304310) in view of Zhang et al. (US 2020/0128372).

Regarding claims 1 and 9, Tao discloses a perception assistance system for autonomous vehicles including a system for navigation of a vehicle, the system comprising: a vehicle computer vision system of a vehicle configured to receive at least one digital image of an environment along a planned route (¶36 -  Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle), wherein 
the vehicle computer vision system has a vision range and comprises a processor and a computer-readable storage medium comprising programming instructions that are configured to, when executed, cause the processor to (¶3 and ¶27 - detect its surroundings to a limited distance): 
detect in the at least one digital image a first set of objects of interest (¶36 -  Perception module 302 may include a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle); and 
determine motion of each object of interest in the first set of objects of interest (¶36 - computer vision system can map an environment, track objects, and estimate the speed of objects, etc); 
a communication device configured to receive augmented perception data associated with a node in range of the vehicle along an imminent path of the planned route (¶46-51 - as ADV 101 approaches a road section and/or a road junction, perception assistance module 308 can request for perception assistance from street camera(s) 321 for captured images for the road section and/or road junction), wherein: 
the received augmented perception data identifies motion of each object of interest of a second set of objects of interest detected within a vision range of the node, and the vision range of the vehicle computer vision system and the vision range of the node are different (¶46-51 - the identified objects and/or features in the images corresponding to blind spots (e.g., blind spot 503) are augmented with objects from perception module 302 corresponding to the recited second set of objects of interest where objects from the perception module corresponding to the recited first set of objects are different and in different ranges than the objects in the blind spots); and 
a vehicle navigation controller configured to use a fusion of the first set of objects of interest and the second set of objects of interest to control motion of the vehicle to and along the imminent path (¶52 – based on all the obstacles of interest in and outside of the blind spot corresponding to the recited fusion information can cause the ADV to decelerate to a stop to wait until the obstacles being tracked are no longer in route of the ADV (e.g., until pedestrian 511 has crossed the walkway, and vehicle 513 has passed or has decelerated to a stop at the intersection of the road junction) before resuming a normal operation of the ADV).
While Tao does disclose fusing blind spot data but does not disclose the auxiliary information being broadcasted.
However, Zhang discloses a V2I messaging system including broadcasting (¶60 and Fig. 3 – elements 335-340 disclose a public message being broadcasted)
extracting location data for each object of interest in the second set to identify objects of interest in the second set that are hidden from the vision range of, and not being tracked by, the computer vision system of the vehicle (¶55 and Fig. 3 – elements 320-325 include identifying and tracking hazards such as identifying blind spots for target vehicles in the intersection corresponding to the recited the second set that are hidden from the vision range of, and not being tracked by, the computer vision system of the vehicle and then identifies whether any static- and/or dynamic-hazard data exists (e.g., based on a calculated path, speed, and acceleration of target vehicle 12 and based on a position, path, speed, or acceleration of other objects within the blind spot region(s) 90) (e.g.,, such as that of pedestrian 94) corresponding to the recited extracting location data for each object of interest in the second set to identify objects of interest);
objects of interest that the processor determines are not being tracked by the computer vision system of the vehicle (¶55 and Fig. 3 – elements 320-325 include identifying and tracking hazards such as identifying blind spots for target vehicles in the intersection corresponding to the recited the second set that are hidden from the vision range of, and not being tracked by, the computer vision system of the vehicle, where objects in the blind spot of the vehicle are inherently not being tracked by the vision system)
The combination of the blind spot monitoring system tracking and public broadcasting of Zhang with the perception assistance system for autonomous vehicles of Tao fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the blind spot monitoring system tracking and public broadcasting of Zhang in order to prevent traffic accidents with objects outside of the line of sight of the vehicle and/or driver (Zhang - ¶1).

Regarding claims 2 and 10, Tao further discloses the node is mounted at the intersection with a traffic signal device (Fig. 5A-B); 
the at least one digital image includes image data representative of the traffic signal device, of an imminent intersection (¶35 -  The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals); 
the method further comprises, by the processor, classifying the at least one traffic signal device to create a traffic light classification state (¶35 – traffic light signal corresponding to the recited traffic light classification state); and 
the controlling of the motion of the vehicle includes using the traffic light classification state to control the motion of the vehicle to and along the imminent path and through the intersection (¶29 - perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111 where perception system identifies the traffic light signals).

Regarding claims 4 and 13, Tao further discloses at least one object of interest in the second set of objects of interest is hidden from the vehicle computer vision system; the method further comprises, by the processor, fusing the at least one object of interest of the second set of objects of interest with the first set of objects of interest to create fusion data with at least one hidden object of interest; and the controlling of the motion of the vehicle includes using the fusion data to control the motion of the vehicle (¶46-51 - the identified objects and/or features in the images corresponding to blind spots (e.g., blind spot 503) are augmented with objects from perception module 302 corresponding to the recited second set of objects of interest where objects in the blind spot corresponding to the recited objects of interest hidden from the vehicle computer vision system and based on all the obstacles of interest in and outside of the blind spot corresponding to the recited fusion information can cause the ADV to decelerate to a stop to wait until the obstacles being tracked are no longer in route of the ADV (e.g., until pedestrian 511 has crossed the walkway, and vehicle 513 has passed or has decelerated to a stop at the intersection of the road junction) before resuming a normal operation of the ADV).

Regarding claims 5 and 14, Tao further discloses receiving, from a remote server, network traffic information representative of a traffic condition detected within the vision range of the node and within vision ranges of a plurality of additional nodes (¶16-17, ¶29-35, and ¶55 - obtain real-time traffic information from a traffic information system or server (TIS) where the one or more cameras are installed at the road junction in one or more traffic flow directions to monitor incoming vehicles in those directions); 
determining a traffic congestion condition at least one node associated with the imminent path based on the received traffic information (¶29-35 and ¶55 – real time traffic information is found from TIS, other vehicles, and road junction cameras); and 
modifying the imminent path in response to the determined traffic congestion condition; and when controlling of the motion of the vehicle, causing the vehicle to use the modified path (¶29 and ¶43 - perception and planning system 110 can plan an optimal route and drive vehicle 101 where the navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle).

Regarding claims 5 and 14, Tao further discloses the at least one digital image comprises a plurality of digital images (¶45 - real-time images (e.g., captured images 313) can then be processed by image process engine 309 to identify objects and/or features of interest); and the method further comprises, by the processor: 
performing image processing of raw digital image data of each digital image of the plurality of digital images (¶45 - real-time images (e.g., captured images 313) can then be processed by image process engine 309 to identify objects and/or features of interest); 
extracting features from the plurality of digital images to identify each object of interest in the plurality of digital images (¶45 - real-time images (e.g., captured images 313) can then be processed by image process engine 309 to identify objects and/or features of interest); 
classifying each identified object of interest (¶45 - real-time images (e.g., captured images 313) can then be processed by image process engine 309 to identify objects and/or features of interest); 
determining a location of the each identified object of interest; and forecasting motion of the each identified object of interest, wherein the motion includes one or more of the following): speed of each identified object of interest; or direction of movement of each identified object of interest (¶36-38 – tracking objects includes metadata describing the object (e.g., a speed, direction, turning angle)).

Regarding claims 7 and 16, Tao further discloses the augmented perception data of each object of interest in the second set of objects of interest includes data representative of one or more of the following: an object of interest classification; an object of interest location; an object of interest speed; or an object of interest direction of movement (¶36-38 and ¶45 – perception information may receive data from the one or more capturing devices can be street and/or traffic cameras. The received real-time images (e.g., captured images 313) can then be processed by image process engine 309 to identify objects and/or features of interest and then identifies metadata describing the object (e.g., a speed, direction, turning angle)).

Regarding claims 8 and 17, Tao further discloses the object of interest location includes global coordinates of a global coordinate system (¶23, ¶29, and ¶46 – sensor perception system includes a GPS corresponding to the recited global coordinate system as well as cameras, IMU, radar and LIDAR in order to localize the autonomous vehicle and sense objects in the environment of the vehicle, while it does not explicitly disclose associating the GPS coordinate system with the location information of the object of interest, it would have been obvious to one of ordinary skill in the art to utilize a global coordinate system like GPS to fuse the location of the AV with the AV’s perception system object identification and the street camera object identification system in order to track and/or trail the obstacles of interest in order to predict their locations for a predetermined time period some times in the future (Tao - ¶46)); 
at least one object of interest in the second set of objects of interest includes location coordinates which are outside of the vision range of the vehicle computer vision system immediately before or at the time the augmented perception data is received from the node associated with the vision range of the node (¶46-51 - identified objects and/or features in the images corresponding to blind spots (e.g., blind spot 503) corresponding to the recited second set of objects are augmented with objects from perception module 302 corresponding to the recited first set of objects where blind spot objects moving towards and eventually would cross a current path 507 of ADV 101 corresponding to the recited location coordinates which are outside of the vision range of the vehicle computer vision system immediately before or at the time the augmented perception data is received from the node associated with the vision range of the node); and 
the controlling of the motion of the vehicle includes using the augmented perception data of the at least one object of interest in the second set of objects of interest having the location coordinates outside of the vision range of the vehicle computer vision system (¶52 – based on all the obstacles of interest in and outside of the blind spot corresponding to the recited fusion information can cause the ADV to decelerate to a stop to wait until the obstacles being tracked are no longer in route of the ADV (e.g., until pedestrian 511 has crossed the walkway, and vehicle 513 has passed or has decelerated to a stop at the intersection of the road junction) before resuming a normal operation of the ADV).

Regarding claim 18, Tao further discloses the node is a first node at a first intersection (¶50 – road junction IDs are used to differentiate different junctions corresponding to the recited different intersections); 
the communication device is also configured to receive augmented perception data associated with a second node at the second intersection in a second range of the vehicle along a portion of the imminent path (¶50 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes at different intersections); 
the received augmented perception data identifies motion of each object of interest of a third set of objects of interest detected within a vision range of the second node, and the vision range of the vehicle computer vision system and the vision range of the second node are different (¶50 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes at different intersections where the subsequent junction and associated data corresponding to the recited third set of objects differing from the second node and set of data); and 
the vehicle navigation controller is also configured to use a fusion of the first set of objects of interest, the second set of objects of interest and a third set of objects of interest to control motion of the vehicle to and along the imminent path (¶50-52 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes at different intersections where each set of data is utilized in its respective setting to control the motion of the vehicle therefore corresponding to the recited utilizing fusion data of first, second, and third set of objects to control the motion of the vehicle).

Regarding claim 19, Tao further discloses the node is a respective one node in a network of nodes (¶50 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes of a network of nodes); 
the navigation controller is also configured to update the planned route wherein the updated planned route is based on a traffic congestion condition at one or more imminent nodes of the network of nodes (¶29-35 and ¶55 – real time traffic information is found from TIS, other vehicles, and road junction cameras where route is planned according to traffic information); and 
the navigation controller is also configured to control the motion of the vehicle to alter the imminent path followed by the vehicle, the altered path being representative of at least a portion of the updated planned route (¶29-35 and ¶43 - perception and planning system 110 can plan an optimal route and drive vehicle 101 based on real-time traffic information from a traffic information system or server (TIS) where the navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle).

Regarding claim 20, Tao further discloses the node is a respective one node in a network of nodes (¶50 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes of a network of nodes); 
the communication device is also configured to receive augmented perception data associated with adjacent nodes in the network of nodes adjacent to the respective one node, each node having a different vision range (¶50 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes of a network of nodes where driving along a route with multiple separately IDed junctions corresponding to the recited different nodes having different ranges one after another along a route inherently discloses adjacent nodes); and 
the vehicle navigation controller is also configured to use a fusion of the first set of objects of interest, the second set of objects of interest and adjacent node set of objects of interest associated with the adjacent nodes to control motion of the vehicle to and along the imminent path (¶50-52 - perception assistance module 308 can provide a current geographical location of ADV 101 along with the request to perception assistance service 125 and/or traffic controller 555 for perception assistance service 125 and/or traffic controller 555 to determine any camera IDs pertaining to the geographical location of the ADV 101 where the live detection of current location and closest camera IDs teaches utilizing a plurality of information from different nodes at different intersections where each set of data is utilized in its respective setting to control the motion of the vehicle therefore corresponding to the recited utilizing fusion data of first, second, and adjacent set of objects to control the motion of the vehicle).

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2019/0304310) in view of Zhang et al. (US 2020/0128372), as applied to claims 1 and 9 above, further in view of Frazzoli et al. (US 2017/0277195).

Regarding claims 3 and 12, Tao further discloses utilizing traffic light signals but does not explicitly list different operational states, however Frazzoli discloses the traffic light classification state includes at least of the following one operational states: a green light state; a yellow light state; a red light state; a circular light state; a left arrow light state; a right arrow light state; a forward arrow light state; a flashing yellow light state; or a flashing red light state (¶61 - traffic signals of various types (e.g., red-yellow-green indicators, flashing yellow or red indicators, right or left turn arrows) being sent to the vehicle.  The claim element “at least one of” notes only one of the above needs to be present).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the perception assistance system for autonomous vehicles of Tao in view of Zhang with the traffic light states of Frazzoli in order enable a self-driving road vehicle to proceed safely and reliably to a destination on, for example, a road network shared with other vehicles and pedestrians, while complying with the applicable driving rules. (Frazzoli - ¶55).

Regarding claim 11, Tao further discloses the communication device is configured to: communicate to a remote server system a query for traffic control information associated with the imminent path, and receive, from a remote server system, traffic light states and traffic condition information based the query (¶16-17, ¶29-35, and ¶55 - obtain real-time traffic information from a traffic information system or server (TIS) including traffic light signals corresponding to the recited traffic light states and road conditions, such as slow traffic on freeway, stopped traffic, car accident, road construction, temporary detour, unknown obstacles, etc. corresponding to the recited traffic condition information); 
While Tao discloses utilizing traffic light signals to control the vehicle, it does not explicitly disclose updating navigation based on updated traffic light classifiers, however Frazzoli further discloses the programming instructions are configured to, when executed, further cause the processor to update the traffic light classifier; and the vehicle navigation controller is also configured to use the traffic light classification state based on the updated traffic light classifier to control the motion of the vehicle (¶55-61 - generating control actions based on real-time sensor data and historical information that enable a self-driving road vehicle to proceed safely and reliably to a destination based on traffic signals of various types (e.g., red-yellow-green indicators, flashing yellow or red indicators, right or left turn arrows)).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the perception assistance system for autonomous vehicles of Tao in view of Zhang with the traffic light states of Frazzoli in order enable a self-driving road vehicle to proceed safely and reliably to a destination on, for example, a road network shared with other vehicles and pedestrians, while complying with the applicable driving rules. (Frazzoli - ¶55).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cavalcanti et al. (US 2017/0023945) discloses a system of identifying and broadcasting analyzed data from roadside infrastructure to vehicles on the road (Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665   
                                                                                                                                                                                        	/BEHRANG BADII/            Primary Examiner, Art Unit 3665